Title: To James Madison from John Smith, 12 August 1801
From: Smith, John
To: Madison, James


Dear Sir,
Frederick. Virga. Augst. 12th. 1801
The change which has taken place in the Supervisor of pensylvania & the chance that the system will be pursued thro’ the line of that office, induces me, to represent the situation of a friend of mine, who holds the appointment of Surveyor of a District. The gentleman I allude to, is, Mr. John Boyd, Surveyor second District of pensylvania, & who has been in the service from the origin of the office. Mr. Boyd is one of three Brothers, who entered into the army at the commencement of the revolutionary war, & after seeing both his relations fall in battle, was himself taken prisoner in the expedition of Genl. Sullivan, & suffered all the outrages & cruelties usually practised by savages. The sufferings & merits of Mr Boyd as an officer induced Genl. Washington to tender him the office, which he holds, unsolicited & unapplied for. The conduct of this gentleman as surveyor, will best be demonstrated by the books of the Treasury, which will exhibit punctuality of settlement, & clearness of acct. My applications at this Time, are unknown to Mr Boyd, but as the sentiments expressed in the presidents answer to the remonstrance from New-haven, implies, that removal from office will be made by investigation of character & circumstance, so I hold it a duty incumbent on me to represent the situation of this worthy Man, whose aged Mother & rising offspring depending on his exertions for support, would be material affected by his dismisal from office. Under these impressions Sir, I have calculated on my acquaintance with you, & have to solicit your services to communicate these circumstances to the president, well convinced, that an investigation of the character of Mr Boyd, will add more to his recommendation, than any thing which I can say in his favor. As I write from personal knowledge, I can further say, that this gentlemans political conduct has been mild & moderate, & that he is a friend to the present Administration. I am Dr Sir, with every sentiment of Esteem, Your obt. servt.
John Smith
 

   RC (DLC).


   John Boyd, who was named inspector of the internal revenue early in 1794, was still serving in his post in 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:147–48; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:282).


   John Smith (1750–1836) of Frederick County, Virginia, was elected to the House of Representatives as a Republican in 1800 and served until 1815.

